Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 11, 2021

The Court of Appeals hereby passes the following order:

A21E0026. KATHY D. COOTE v. OMAR COOTE.

      The Appellant in the above-styled case has filed a Court Rule 40(b) emergency
motion entitled Motion For Extension Of Time To File Discretionary Application.
Pursuant to OCGA sec. 5-3-39(a)(5) and (c), said motion is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/11/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.